Order, Family Court, New York County (Jody Adams, J.), entered on or about November 18, 2011, which, after a fact-finding hearing, determined that respondent father had neglected the subject children, unanimously affirmed, without costs.
The record demonstrates by a preponderance of the evidence that on February 16, 2011, respondent neglected the subject children by engaging in acts of domestic violence upon the older child, the child’s mother and his older sister (not a subject of this proceeding) while in the youngest child’s presence, which caused the older child to become so frightened that he had to be rushed to the emergency room after he started to hyperventilate (see Family Ct Act §§ 1012 [f] [i] [B]; 1046 [b] [i]; Matter of Ta Aisha H. [Terrence H. — Patrice J.], 99 AD3d 487 [1st Dept 2012], lv denied 20 NY3d 855 [2012]). The older child’s out-of-court statements were corroborated by his testimony, his older sister’s testimony and his medical records (see Family Ct Act § 1046 [a] [vi]).
The evidence supports a finding of derivative neglect as to the youngest child, because it establishes that respondent suffers from such an impaired level of parental judgment as to create a substantial risk of harm for any child in his custody (see Matter of Kylani R. [Kyreem B.], 93 AD3d 556, 557 [1st Dept 2012]). Concur — Sweeny, J.P., Renwick, Gische and Clark, JJ.